DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,291,114 (hereinafter referred to as Reijers).
Reijers, in the abstract, in col 2, in col 3, lines 41-54, col 4, lines 1-33, and in figures 1-3, discloses a photomask that includes a substrate (base plate) and a conductive mask pattern (circuit .
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2003/0213612 (hereinafter referred to as Wu).
Wu, in the abstract, in [0009], and [0021]-[0022], and in claim 10, discloses a photomask that includes a substrate, and a circuit area and a guard ring (ESD structure) wherein the guard ring includes a line (ESD line) that envelopes the periphery of the substrate peripheral to the circuit area wherein the guard ring includes an inner ring closer to the circuit pattern area (see figure 3), wherein the guard ring structure include comb like structures 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 21, 2021.